       Case 4:17-cr-00403-MWB Document 113 Filed 05/10/21 Page 1 of 5




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                   : NO. 4:17-CR-00403
                                           :
                   v.                      : (Judge Brann)
                                           :
RAYMOND KRAYNAK                            : (Electronically Filed)
                                 Defendant :


 BRIEF IN SUPPORT OF MOTION FOR DISCLOSURE OF OFFICERS’
    ROUGH NOTES AND RECORDINGS PURUSANT TO F.R.C.P
                       16(a)(1)(E)(i)

      AND NOW comes the Defendant, Raymond Kraynak, by his attorneys,

Thomas A. Thornton and Gerald A. Lord, Assistant Federal Public Defenders, and

files this brief in support of the motion for disclosure of officers’ rough notes and

recordings.

      I.      Argument

      The government should disclose any rough notes and/or recordings of

interviews of witnesses they intend to use in their case in chief pursuant to

16(a)(1)(E )(i) because they are material to preparing a defense and may be used

by the government to refresh recollection during trial.
       Case 4:17-cr-00403-MWB Document 113 Filed 05/10/21 Page 2 of 5




      Federal Rule of Criminal Procedure 16(a)(1)(E)(i) permits disclosure of

documents or tangible items that are “material” to preparing the defense upon

request. It is believed that the government has in its possession the rough notes

and/or recordings of interviews of witnesses who will testify during the

government’s case in chief. Those notes and/or recordings memorialize interviews

with material witnesses. They will be used to corroborate and refresh recollection

at trial. They should also be available for use by the defense.

      In United States v. Armstrong, 517 U.S. 456, 462 (1996), the Supreme Court

held that “material to the preparation of the defendant’s defense” does not apply to

documents that are material to a claim that might constitute a “sword” to attack the

charges. Rather, the Court held that rule 16 discovery is limited to documents that

are material to the defendant’s “shield” to the Government’s case in chief. The

notes and/or recordings requested will shield Dr. Kraynak from exaggeration and

intentional or unintentional failures of witness recollection as well as advise him of

the pitfalls of any defense.

      Given the varying facts of each case, courts have differed in how they have

defined materiality under Rule 16. In United States v. Buckley, 580 6F 2nd 498, 506

(5th Cir. 1978), the 5th Circuit defined materiality as “some indication that the

pretrial disclosure of the disputed evidence would have enabled the defendant to

significantly alter the quantum of proof in his favor.” The D.C. Circuit has held
                                          2
       Case 4:17-cr-00403-MWB Document 113 Filed 05/10/21 Page 3 of 5




that even inculpatory information is subject to disclosure because “it is just as

important to the preparation of a defense to know its potential pitfalls as it is to

know its strengths.” United States v. Marshall, 130 2F 3rd 63, 67 (D.C. Cir. 1998).

The Ninth Circuit called materiality a “low threshold” and found that “information

is material even if it simply causes a defendant to completely abandon a planned

defense and take an entirely different path.” United States v. Hernandez-Meza, 720

F.3d 760, 768 (9th Cir. 2013).

      II.    Conclusion

      Dr. Kraynak cannot be expected to be able to request these discovery items

with particularity when he knows little regarding the specific nature of the

documents or tangible items sought. See Fed. R. Crim. P 16 advisory committee’s

Notes to 1974 amendments. The rough notes and/or recordings are material to the

defense of Dr. Kraynak. They should be preserved and provided to defense

counsel. If the government contests disclosure, Dr. Kraynak asks that the court

conduct an in camera review to determine whether the contested items are material

and discoverable.




                                           3
       Case 4:17-cr-00403-MWB Document 113 Filed 05/10/21 Page 4 of 5




Date: May 10, 2021

Respectfully submitted,
/s/ Thomas A. Thornton                   /s/Gerald A. Lord
Thomas A. Thornton, Esquire              Gerald A. Lord, Esquire
Assistant Federal Public Defender        Assistant Federal Public Defender
Attorney ID# 44208                       Attorney ID# PA49539
100 Chestnut Street, Suite 306           330 Pine Street, Suite 302
Harrisburg, PA 17101                     Williamsport, PA 17701
TEL: 717-782-2237                        TEL: 570-323-9314
FAX: 717-782-3881                        FAX: 570-323-9836
thomas_thornton@fd.org                   gerald_lord@fd.org
Attorney for Raymond Kraynak             Attorney for Raymond Kraynak




                                     4
       Case 4:17-cr-00403-MWB Document 113 Filed 05/10/21 Page 5 of 5




                          CERTIFICATE OF SERVICE


      Thomas A. Thornton and Gerald A. Lord, Assistant Federal Public

Defenders, do hereby certify that this document, the foregoing Brief in Support of

Motion for Disclosure of Officers’ Rough Notes and Recordings, filed

electronically through the ECF system will be sent to the registered Participants as

identified on the Notice of Electronic Filing, including the following:


                   William Behe, Esquire
                   Assistant United States Attorney


and by placing the same in the United States mail, first class, postage prepaid, at

Harrisburg / Williamsport, Pennsylvania, addressed to the following:

                   Raymond Kraynak


Date: May 10, 2021

s/Thomas A. Thornton                          s/Gerald A. Lord
Thomas A. Thornton                            Gerald A. Lord, Esquire
Assistant Federal Public Defender             Assistant Federal Public Defender




                                          5
